Citation Nr: 1547720	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  10-26 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hip disability, diagnosed as bilateral hip bursitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1991 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia; St. Petersburg, Florida and Nashville, Tennessee.  

The Veteran and his spouse testified at a hearing before the undersigned in May 2011.  A transcript of the hearing is of record.  

This matter was remanded in March 2013 to afford the Veteran VA examinations and medical opinions in connection with his bilateral hip claim, as well as claims of service connection for low back, right shoulder and left foot disorders.  While on remand, the AMC granted service connection for degenerative disk disease with intervertebral disk syndrome, radiculopathy of the right and left lower extremities, right shoulder sprain and tarsal arthritis of the left foot.  See June 2013 Rating Decision.  As the benefit sought on appeal with regard to the Veteran's low back, right shoulder and left foot claims has been granted in full, those issues are no longer before the Board.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current bilateral hip disorder, diagnosed as bursitis, is etiologically related to his service-connected degenerative disk disease with intervertebral disk syndrome.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disorder, diagnosed as bursitis, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a bilateral hip disorder, which he claims is secondary to his service-connected disabilities.  Service connection may be established on a secondary basis for a disability that is proximately due to or aggravated by an already service-connected disorder.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board finds that service connection for a bilateral hip disorder is warranted.  During the appeal period, the Veteran was treated for a bilateral hip pain condition.  See June 2010 VA Medical Record.  He was afforded VA examinations in September 2009 and May 2013.  The September 2009 VA examiner diagnosed bilateral hip bursitis, but provided an inadequate nexus opinion.  The May 2013 VA examination revealed decreased range of motion in the Veteran's hips and thighs, bilaterally.  The examiner also noted the Veteran's reports of additional pain and functional loss in his hips during flares.  The May 2013 VA examiner noted that the Veteran's bilateral hip x-rays were within normal limits and opined that he did not have a bilateral hip disorder, finding that his hips were normal for his age.  Nevertheless, the examiner stated that the Veteran's "signs and symptoms" were etiologically related to "referred back pain."  See May 2013 VA Examination Report.  As noted above, the Veteran is service connected for degenerative disk disease with intervertebral disk syndrome affecting the low back.  

In light of the above and affording all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether he has a bilateral hip disorder that is proximately due to his service-connected low back disability.  Even though the May 2013 VA examiner found that the Veteran did not have a current bilateral hip disability, the September 2009 VA examiner diagnosed bilateral hip bursitis, and the May 2013 VA examination revealed decreased range of motion in his hips and thighs, bilaterally.  The Board notes that the Veteran's x-ray results yielded were essentially normal; however, given the objective evidence of a functional impairment (i.e., decreased range of motion) and the prior examiner's diagnosis, the Board finds that it is at least as likely as not that he has a current bilateral hip disability that is etiologically related to his service-connected low back condition.  As all three elements necessary to establish service connection on a secondary basis have been met, service connection is warranted.  See 38 C.F.R. § 3.310.


ORDER

Service connection for a bilateral hip disability, diagnosed as bilateral hip bursitis, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


